DETAILED ACTION
 	This Office Action is in response to the Information Disclosure Statement filed on 09/01/2021.Claims 6-7 and 15-16 have been canceled and Claims 1, 10, and 19 have been amended in the response filed on 06/17/2021.Claims 1-5, 8-14, and 17-19  are presented for examination on the merits. Claims 1-5, 8-14, and 17-19, now re-numbered as claims 1-15 are pending.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/01/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
 				Allowable Subject Matter
1.	  Claims 1-5, 8-14, and 17-19 are allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 10, and 19 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
The scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have 
	In addition, the prior arts of record Eder et al. (US 20060184473 A1) in view of Tait et al. (US 20070294118 Al) including the references cited in PTO-892 either alone or in combination do not disclose these specific limitations “..in response to the circumstantial or indirect information indicative of the entity being determined to be negative, increasing the assessed risk; or in response to the circumstantial or indirect information indicative of the entity being determined to be positive, decreasing the assessed risk; automatically determining, based on the assessed risk, a change or a setting to at least one element of policy criteria of a cyber security policy; [[and]] automatically recommending, based on the assessed risk, a computer network change to reduce the assessed risk, determining that the entity has enacted at least a portion of the recommended computer network change; initiating a change or a setting to the at least one element of policy criteria of the cyber security policy; and Application Serial No. 16/662,936 Attorney Docket No. GUIDP062C22estimating at least one impact to the entity for the cyber security failure, the estimating being dynamically calculated based at least in part on the determination that the entity has enacted at least a portion of the recommended computer network change..” in combination with the rest of the limitations recited in the independent claim (emphasis added), as set forth in claim 1 and similar to claims 10 and 19.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record including the IDS filed on 09/01/2021 as the references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498